Citation Nr: 1223995	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  05-29 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arteriovenous (AV) malformation status post left parietal craniotomy.

2.  Entitlement to service connection for a disability of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 Memorandum Decision and June 2009 Judgment of the U.S. Court of Appeals for Veterans Claims (Court). 

In a June 2007 decision that also adjudicated other claims for service connection, the Board denied the claim for service connection for a disability of the hips and reopened the claim for service connection for AV malformation status post left parietal craniotomy but denied it on the merits.  The Veteran appealed the Board's decision to the Court.  Following the submission of briefs from both parties, the Court issued a Memorandum Decision on May 11, 2009, which vacated the Board's decision pertaining to the denial of service connection for a disability of the hips and for AV malformation status post left parietal craniotomy and remanded the issues for further development and, if necessary, readjudication consistent with the decision.  Judgment was entered on June 2, 2009.

In December 2009, the Board reopened the claim for service connection for AV malformation status post left parietal craniotomy based on new and material evidence being received, and remanded this claim, as well as the issue of service connection for a disability of the hips on the merits.  Unfortunately, additional development is still necessary in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated that he was treated at St. Joseph Medical Center from 1979 to present and East Houston Regional Medical Center (previously known as Sun Belt Regional Medical Center) where he had brain surgery.  He also reported filing a Worker's Compensation Claim against his employer because of painful joints.  

Pursuant to the Court's Memorandum Decision, the Board remanded the case in December 2009, in part, so that the RO could request records from St. Joseph Medical Center, East Houston Regional Medical Center, and any available Worker's Compensation records.

The RO requested that the Veteran sign the proper release forms to obtain copies of all of these records from the relevant sources and subsequently requested the Worker's Compensatio records from the Department of Labor (DOL) in Dallas, Texas.  In March 2010, the Veteran forwarded a response he received from East Houston Regional Medical Center that all requested medical records were placed on microfilm, which had been destroyed in a flood in 2001.  The Veteran also submitted copies of records from St. Joseph Medical Center dated in 1979, 1983, and from 2008 to 2009.  The Veteran stated that further efforts to obtain the records would be futile and that he had exhausted all of his resources.  In addition, the Veteran submitted a copy of a VA Form 21-4142 noting that he had received treatment at St. Joseph Medical Center from March 1979 to March 2010 for brain, hips, and joints and authorized the records to be released to VA.  The Dallas DOL responded to the RO's request in June 2010 that they had no record of the Veteran in their system.  The RO notified the Veteran that VA was unable to obtain the Dallas DOL worker's compensation records in May 2010 and that it was ultimately the Veteran's responsibility to obtain these records.  

In June 2011, the Veteran submitted a written argument that VA had not made efforts to obtain the records from St. Joseph Medical Center dated from 1979 to present and East Houston Regional Medical Center (previously known as Sun Belt Regional Medical Center), as directed in the Court remand.  

With respect to the East Houston Regional Medical Center records, as the Veteran forwarded a letter from this facility that the Veteran's records had been destroyed by a flood, there is no reasonable possibility that VA could obtain these records and any further attempts would be futile at this point.  However, regarding the St. Joseph's Medical Center records, while the Veteran submitted records from this facility dated in 1979, 1983, and from 2008 to 2009, these records do not encompass the entire date range the Veteran indicated that he received treatment, nor do they reflect any surgery for the hips.  Thus, it is possible that there are still outstanding relevant records from St. Joseph's Medical Center.  Moreover, even though the Veteran indicated that he had exhausted all of his resources in attempting to obtain these records, the Board remand indicated that the RO should attempt to obtain these records.  Thus, the directives of the Board's remand were not substantially complied with in this regard.

The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Thus, to ensure that VA has met its duty to assist the Veteran in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, the RO should make efforts to obtain the records from St. Joseph Medical Center from March 1979 to March 2010.

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain relevant treatment records pertaining to brain or hip surgery from St. Joseph Medical Center in Houston, Texas, dated from March 1979 to March 2010.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.  

2.  Thereafter, readjudicate the claim.  If either benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

